DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/31/21, 1/9/22, 1/20/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
As to the amended drawings, provided on 10/14/21, the drawings are accepted and the previous objections are withdrawn.
Regarding the amended claims, filed on 10/14/21, the previous claim objections are removed.
As to the amended claims and remarks, filed on 10/14/21, the previous 112b rejections have been withdrawn.  Specifically, the examiner finds applicants arguments, on pages 8-10 of their remarks, to be persuasive. The examiner will interpret the wattage of claim 6 as the rated amount of mechanical power being output.
As to the amended claims and remarks, the previous prior art rejection has been maintained with modifications to address the claim amendments (see below).
Claim Status
Claims 1-20 are pending with claims 1-19 being examined and claim 20 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, it is unclear if “a discharge part” in line 2 and “a supply part” in line 4 are attempting to define new parts or if they are attempting to refer back to the previously mentioned discharge part and supply part of amended claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Boucard et al (US 20170217027; hereinafter “Boucard”; already of record).
As to claim 1, Boucard teaches a transporting apparatus that transports a rack holding a container (Boucard; Figs. 1-6, 15, 21, 24, 40), the transporting apparatus comprising: 
a first robotic arm comprising a first hand (Boucard teaches first hand 500 mounted on arm 206; [49-50] Fig. 1-4, 40. Boucard teaches that 206/500 grips 104; Fig. 40-41) that grips the rack set in a discharge part of a first sample analysis apparatus and removes the rack from the discharge part (The examiner notes that the rack, and the discharge part/first sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the first arm/hand beyond that of a capability); 
a second robotic arm comprising a second hand (Boucard teaches second hand 212 mounted on arm 208; [46] Fig. 1-4, 15. Boucard teaches that 208/212 grips 104; Fig. 18) that grips the rack removed by the first robotic arm and transports the rack to a supply part of a second sample analysis apparatus, where the discharge part and supply part are at positions different in height (The examiner notes that the rack, and the supply part/second sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the second arm/hand beyond that of a capability.  Additionally, because the discharge part and supply part are not part of the claimed invention, their height position does not further define the transporting apparatus structure beyond that of a capability.  In this instance, Boucard teaches that robotic arms 206 and 208 are capable of each moving to different heights, where the arms/hands can remove and supply racks to different heights; Figs. 2-4. The examiner notes that the heights would depend on the configuration of the analysis apparatuses in the workspace, which could be configured in any manner.  Further, Boucard teaches instruments in figure 1 at various different heights where the robotic arms are used to insert and remove the rack 104 from all of the various instruments including 106, 108, 110, 114, 116, PCR instruments, and workstations where these instruments in figure 1 have different heights; [32].  Additionally, Boucard teaches inserting and removing racks 104 at different heights in figures 30-31.  Further, because the racks are being inserted and removed at different heights in Figures 30-31, then at least one of those positions would be different in height from that of sequencer 114; Fig. 24. Further, Boucard teaches in [32] that depending on the analysis required, that the robot arms can remove and supply rack 104 into multiple analyzers including a DNA sequencer, a PCR instrument, or other workstations, where the removal of the rack from one of these apparatuses and then the subsequent supply of the rack to the next apparatus would satisfy the claim limitations.); and 
a base that supports the first robotic arm and the second robotic arm (Boucard teaches a base; Figs. 1-7). 
Note: Claims 1-19 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. As to limitations that rely on a controller (“controller acquires…”, “controller receives…”, “controller controls…”, etc.), the examiner notes that the controller limitations do not further define the controller beyond that of a capability. If applicants intend for the controller function to be part of the apparatus structure, then language such as “controller configured to…” or “controller programmed to…” should be used.	
As to claim 3, Boucard teaches the transport apparatus according to claim 1, where the base is movable (Boucard teaches wheels on the base to move it; [42], Figs. 1-7).
Claims 1 and 3-4 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kouno et al (US 20140277713; hereinafter “Kouno”; already of record).
As to claim 1, Kouno teaches a transporting apparatus (Kouno; Figs. 1-4 [39, 42]) that transports a rack holding a container, the transporting apparatus comprising: 
a first robotic arm comprising a first hand (Kouno teaches first robot 10A capable of gripping racks and moving them) that grips the rack set in a discharge part of a first sample analysis apparatus and removes the rack from the discharge part (The examiner notes that the rack, and the discharge part/first sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the first arm/hand beyond that of a capability); 
a second robotic arm comprising a second hand (Kouno teaches second robot 10B capable of gripping racks and moving them) that grips the rack removed by the first robotic arm and transports the rack to a supply part of a second sample analysis apparatus, where the discharge part and supply part are at positions different in height (The examiner notes that the rack, and the supply part/second sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the second arm/hand beyond that of a capability.  Additionally, because the discharge part and supply part are not part of the claimed invention, their height position does not further define the transporting apparatus structure beyond that of a capability.  In this instance, Kouno teaches that robotic arms 10A and 10B that each grip and place/remove objects and move to different heights and positions, and are capable of gripping racks and moving them to different heights; Figs. 1-4. The examiner notes that the heights would depend on the configuration of the workstation surface in the workspace, which could be configured in any manner.); and 
a base that supports the first robotic arm and the second robotic arm (Kouno teaches a base as the support denoted by the hashed lines in figure 1). 
Note: Claims 1-19 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. As to limitations that rely on a controller (“controller acquires…”, “controller receives…”, “controller controls…”, etc.), the examiner notes that the controller limitations do not further define the controller beyond that of a capability. If applicants intend for the controller function to be part of the apparatus structure, then language such as “controller configured to…” or “controller programmed to…” should be used.	
As to claims 3-4, Kouno teaches the transport apparatus according to claim 1, where the base comprises extendable fixation legs and casters that cause the base to be movable relative to an installation surface, and in a condition in which the fixation legs are extended downward from the base, the casters lift off the installation surface, and the base is fixed to the installation surface (Kouno teaches casters 118 and extendable legs 120 which enable the base to move relative to anything, including the installation surface as the floor; Fig. 1 [17]).
Claims 1-2, 5, 7-8, 10-14, and 16-19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fujiwara et al (Translation of JP 2016164555A provided in the IDS filed on 3/24/21, hereinafter “Fujiwara”, already of record).
As to claim 1, Fujiwara teaches a transporting apparatus that transports a rack holding a container (Fujiwara; Figs. 1-3, 5, 6, 7-8, [3, 9, 16, 126]), the transporting apparatus comprising: 
a first robotic arm comprising a first hand (Fujiwara teaches first robot RB1 with a claw/hand; [54]. Fujiwara teaches that the first robot removes the rack from the first analysis apparatus; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113]) that grips the rack set in a discharge part of a first sample analysis apparatus and removes the rack from the discharge part (The examiner notes that the rack, and the discharge part/first sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the first arm/hand beyond that of a capability); 
a second robotic arm comprising a second hand (Fujiwara teaches second robot RB2 with a claw/hand; [54]. Fujiwara teaches that the second robot takes the rack from first robot and transports it to the second analysis apparatus; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113]) that grips the rack removed by the first robotic arm and transports the rack to a supply part of a second sample analysis apparatus, where the discharge part and supply part are at positions different in height (The examiner notes that the rack, and the supply part/second sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the second arm/hand beyond that of a capability.  Additionally, because the discharge part and supply part are not part of the claimed invention, their height position does not further define the transporting apparatus structure beyond that of a capability. In this instance, Fujiwara teaches that the rack is removed, by robot RB1, from discharge part which is the portion of lane 461/RL1 of the first analyzer GM1 in which the rack is removed from, and that the rack is then supplied to, by robot RB2, a supply part which is the portion of the dispensing lane 462/RL2 of the second analyzer GM2 in which the rack is placed; [27-29] Figs. 1-3, 5, 6, 7-8.  Fujiwara teaches that the robots move their hand to different heights [54], that the height/position can move based on position sensor feedback [56], and lifts and lowers the racks [54, 61, 81, 83]. The examiner notes that the heights would depend on the configuration of the analysis apparatuses in the workspace, which could be configured in any manner.); and 
a base that supports the first robotic arm and the second robotic arm (Fujiwara teaches a base as the support for RB1 and RB2 including the supports for the transfer rail/mechanisms; Figs. 1-3, 5, 6, 7-8). 
Note: Claims 1-19 contain a large amount of functional language (ex: “that…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. As to limitations that rely on a controller (“controller acquires…”, “controller receives…”, “controller controls…”, etc.), the examiner notes that the controller limitations do not further define the controller beyond that of a capability. If applicants intend for the controller function to be part of the apparatus structure, then language such as “controller configured to…” or “controller programmed to…” should be used.	
As to claim 2, Fujiwara teaches the transporting apparatus according to claim 1, wherein the second sample analysis apparatus performs a different kind of analysis from that performed by the first sample analysis apparatus (The analyzers are not positively recited and the function of the analyzers do not further limit the transporting apparatus. However, Fujiwara teaches analyzers; Figs. 1-3, 5, 6, 7-8, [3, 9, 16, 126]). 
As to claim 5, Fujiwara teaches the transporting apparatus according to claim 1, wherein the base is installed in an area accessible to an operator of the first sample analysis apparatus and the second sample analysis apparatus (The base of Fujiwara is accessible to an operator; Figs. 1-3, 5, 6, 7-8. The examiner notes that the analysis apparatuses are not positively recited, and that they can be configured in any manner). 
As to claim 7, Fujiwara teaches the transporting apparatus according to claim 1, wherein a working range of the first robotic arm and the second robotic arm comprises a space for an operator to operate at least one of the first sample analysis apparatus and the second sample analysis apparatus (The examiner notes that the analysis apparatuses are not positively recited, and that they can be configured in any manner to enable operation by an operator. However, an operator can operate and access the analysis devices of Fujiwara; Figs. 1-3, 5, 6, 7-8).
As to claim 8, Fujiwara teaches the transporting apparatus according to claim 1, wherein the first hand and the second hand are replaceable (Fujiwara teaches robotic arms with claws/hands which are capable of being replaced; Figs. 1-3, 5, 6, 7-8). 
As to claim 10, Fujiwara teaches the transporting apparatus according to claim 1, wherein the first robotic arm and the second robotic arm are capable of shifting the rack between the first robotic arm and the second robotic arm (Fujiwara teaches that first robot RB1 shifts rack to placement part 50 where second robot RB2 then picks up the rack, and vice versa; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113], Figs. 1-3, 5, 6, 7-8). 
As to claim 11, Fujiwara teaches the transporting apparatus according to claim 10, further comprising a placement part on which the rack is placed, wherein the rack held by one of the first robotic arm and the second robotic arm is shifted to the other one of the first robotic arm and the second robotic arm via the placement part  (Fujiwara teaches that first robot RB1 shifts rack to placement part 50 where second robot RB2 then picks up the rack, and vice versa; [20, 27-29, 31-32, 47-50, 63, 65, 66, 108-113], Figs. 1-3, 5, 6, 7-8). 
As to claim 12, Fujiwara teaches the transporting apparatus according to claim 11, wherein at least one side surface of the rack is provided with an identifier used for identification by the first sample analysis apparatus and the second sample analysis apparatus, and the first robotic arm and the second robotic arm adjust an orientation of the side surface of the rack provided with the identifier by placing the rack on the placement part and then holding the rack again (Fujiwara teaches the racks with IDs; [39]. The examiner notes that the rack is not positively recited, and that features of the rack are related to intended use. Although functional, the robotic arms of Fujiwara put the rack down on the placement part, then are capable of holding the rack again as the rack can be transferred to and from each analysis apparatus for reexamination). 
As to claim 13, Fujiwara teaches the transporting apparatus according to claim 1, further comprising a controller that controls motion of the first robotic arm and the second robotic arm, wherein the controller is connected to the first robotic arm and the second robotic arm in a wired or wireless manner (Although functional, Fujiwara teaches an automated device with a controller that controls the robotic arms; [39, 56, 63, 76, 81, 99]). 
As to claim 14, Fujiwara teaches the transporting apparatus according to claim 13, wherein the controller acquires positional information on a position of at least one of the first sample analysis apparatus and the second sample analysis apparatus relative to the base, and controls the motion of the first robotic arm and the second robotic arm based on the acquired positional information (Fujiwara teaches a controller; see above. Although functional, Fujiwara teaches that the positions of the analyzers and robotic arms are known and that the robotic transport arms are moved accordingly such that the racks are placed in and removed from the analyzers by the robotic arms when required; [39, 56, 63, 76, 81, 99]). 
As to claim 16, Fujiwara teaches the transporting apparatus according to claim 13, wherein the controller receives a signal from at least one of the first sample analysis apparatus and the second sample analysis apparatus, and controls the motion of the first robotic arm and the second robotic arm based on the received signal (Fujiwara teaches a controller; see above. Although functional, Fujiwara teaches that the positions of the analyzers and robotic arms are known and that the robotic transport arms are moved accordingly such that the racks are placed in and removed from the analyzers by the robotic arms when required; [39, 56, 63, 76, 81, 99]. Because the device is automated by the controller, then when the racks are ready to be transferred to or removed from the analyzers, then the robotic arms would receive a control signal to perform the placement/removal operation).
As to claim 17, Fujiwara teaches the transporting apparatus according to claim 13, wherein the controller receives a signal from an external control system, and controls the motion of the first robotic arm and the second robotic arm based on the signal received from the external control system (Although functional, Fujiwara teaches a controller, and that controller controls the motion of the robotic arms, and would be capable of receiving a signal from anywhere including an external control system; [39, 56, 63, 76, 81, 99]). 
As to claim 18, Fujiwara teaches the transporting apparatus according to claim 13, further comprising an image capturer, wherein the controller controls the motion of the first robotic arm and the second robotic arm based on an image captured by the image capturer (Fujiwara teaches a barcode reader and a controller.  Although functional, Fujiwara teaches a barcode reader which reads a rack barcode and then tells the controller which analysis needs to be performed where the controller then controls the robotic arms based on the read barcode; [39, 56, 63, 76, 81, 99]). 
As to claim 19, Fujiwara teaches the transporting apparatus according to claim 1, wherein a discharge part, to which the rack is discharged, is provided in the first sample analysis apparatus, a supply part, to which the rack is supplied, is provided in the second sample analysis apparatus, any of an operator, the first robotic arm, and the second robotic arm is able to remove the container or the rack from the discharge part, and any of the operator, the first robotic arm, and the second robotic arm is able to pass the container or the rack to the supply part (The examiner notes that the rack, and the supply part/second sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the second arm/hand beyond that of a capability.  Additionally, because the discharge part and supply part are not part of the claimed invention, their height position does not further define the transporting apparatus structure beyond that of a capability. In this instance, Fujiwara teaches that the rack is removed from discharge part which is the portion of lane 461/RL1 of the first analyzer GM1 in which the rack is removed from, and that the rack is then supplied to a supply part which is the portion of the dispensing lane 462/RL2 of the second analyzer GM2 in which the rack is placed; [27-29] Figs. 1-3, 5, 6, 7-8.  Additionally, Fujiwara teaches each analyzer has a supply part as the entrance portion of the dispensing line which receives the rack from robotic arms RB1/RB2 and the discharge part as the portion of the dispensing line from which robotic arms RB1/RB2 remove the rack after dispensing; Figs. 1-3. Alternatively, Fujiwara teaches discharge and supply parts 41 and 442 which allow racks to be supplied or removed by robots RB1/RB2 and operators).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Ping et al (US 20090047179; hereinafter “Ping”; already of record).
As to claims 3-4, Fujiwara teaches the transporting apparatus according to claim 1, with the base supporting the robotic arms, and an installation surface on which at least one of the first sample analysis apparatus and the second sample analysis apparatus is provided (Fujiwara teaches the robotic arms on the base of the transport section, which runs along the first and second analysis apparatus; Figs. 1-3, 5, 6, 7-8. The examiner notes that the installation surface and analysis apparatuses are not part of the transporting apparatus.).
Although functional, Fujiwara does not specifically teach the base movable relative to the analysis apparatuses, or that the base comprises extendable fixation legs and casters that cause the base to be movable relative to the installation surface, and in a condition in which the fixation legs are extended downward from the base, the casters lift off the installation surface, and the base is fixed to the installation surface. However, Ping teaches the analogous art of a transport apparatus with a robotic arm (Ping; #700, [50, 111, 129, 137], Figs. 1, 3, 20) that transports the container or the rack between a first sample analysis apparatus and a second sample analysis apparatus; and a base (Ping; #112/20/100 [120]) that supports the robotic arm; the base is movable relative to an installation surface on which at least one of the first sample analysis apparatus and the second sample analysis apparatus is provided (Ping teaches the workstation 100 base 112 being movable relative to analyzers 2000; [139] Figs. 1, 3, 20); and the base comprises extendable fixation legs and casters that cause the base to be movable relative to the installation surface, and in a condition in which the fixation legs are extended downward from the base, the casters lift off the installation surface, and the base is fixed to the installation surface (Ping teaches the workstation 100 base 112 being movable on legs and casters; [139] Fig. 20).  It would have been obvious to one of ordinary skill in the art to have modified the base supporting the robotic transfer arms which transfers racks to/from the analyzers of Fujiwara such that the base supporting the robotic arms further included fixation legs and casters in order to be movable relative to the analyzers as taught in Ping because Ping teaches that the casters provide the advantage of enabling the transport system/base to be easily movable and that extendable legs provide the advantage of ensuring the transport system/base is level and anchored (Ping; [139]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara alone, or alternatively in view of Tokiwa, S (US 6247999; hereinafter “Tokiwa”; already of record).
As to claim 6, Fujiwara teaches the transporting apparatus according to claim 1, with the first and second robot arm (see above).
Fujiwara does not specifically teach have the robotic arms have a rated output of 80 W or below. However, it would have been obvious to one of ordinary skill in the art to have ensured that the rated output of the robotic arms was 80 W or below for safety purposes as this would ensure that the robot, which may be moving in a space where a human operator may be present, would comply with various safety standards and would not be able to apply mechanical power/force too great to seriously injure an operator.  The examiner notes that such safety standards would be well-known to one of ordinary skill in the art as evidenced by page 9 of applicants remarks filed on 10/14/21.  
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  Ensuring the rated output of the robotic arms was 80 W or below for safety purposes would ensure that the robot, which may be moving in a space where a human operator may be present, would comply with various safety standards and would not be able to apply mechanical power/force too great to seriously injure an operator, providing the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
If it is deemed that Fujiwara is not capable of being modified to have the robotic arms have a rated output of 80 W or below, then Tokiwa teaches the analogous art of a robotic arm which has a rated output of 80 W or less (Tokiwa; Fig. 2, col. 6 line 41-43). It would have been obvious to one of ordinary skill in the art to have modified the robots of Fujiwara to have a rated output of 80 W or less as in Tokiwa because Tokiwa teaches that it is well known for robots to be rated for power output of 80 W or less (Tokiwa; Fig. 2, col. 6 line 41-43).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sato et al (US 20120253512; hereinafter “Sato”; already of record).
As to claim 9, Fujiwara teaches the transporting apparatus according to claim 1, with the first hand including a hand that grips the rack (see claim 1 above).
Fujiwara does not specifically teach that the first hand comprises a hand that grips the rack from above and a hand that grips the rack from side, and the hand that grips the rack from above and the hand that grips the rack from the side are selectively used. However, Sato teaches the analogous art of a robotic transfer arm with two hands, which comprises a hand that grips from above and a hand that grips from the side, and the hand that grips from above and the hand that grips from the side are selectively used (Sato; [17, 18, 56, 59, 83, 99, 130] Figs. 8, 10, 11). It would have been obvious to one of ordinary skill in the art to have modified the first robotic arm with a first hand that grips racks of Fujiwara to be a robotic arm with a first hand and second that selectively grip from above and the side as in Sato because Sato teaches that robots with multiple hands are widely used (Sato; [4]) and also that using two hands that are able to come in from the side or top helps prevent collisions (Sato; [99]) and also enables transfer of objects in an efficient manner (Sato; [130]).  Additionally, one of ordinary skill in the art would be motivated to use the multiple hands of Sato instead of a singular hand to move racks of Fujiwara because this would provide the advantage of ensuring that one hand was free to operate while the other hand moved the rack, which improves independence of rack movement (an advantage taught by Fujiwara; [29, 90]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Malterer et al (US 20030215357; hereinafter “Malterer”; already of record).
As to claim 15, Fujiwara teaches the transporting apparatus according to claim 13, with the controller and the base (see above).
Fujiwara does not teach that the controller is incorporated in the base. However, Malterer teaches the analogous art of a robotic system on a base, where the controller is incorporated in the base (Malterer teaches controller 183 in the base; Fig. 1-4 [52]). It would have been obvious to one of ordinary skill in the art to have arranged the controller of Fujiwara to be in the base as in Malterer because Malterer teaches that it is common to provide the controller on the base and within the frame of the device itself (Malterer; [52]).
Claim 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Ping et al (US 20090047179; hereinafter “Ping”; already of record).
As to claim 17, Fujiwara teaches the transporting apparatus according to claim 13, with the controller that controls the motion of the first robotic arm and the second robotic arm (Fujiwara teaches a controller, and that controller controls the motion of the robotic arms, and would be capable of receiving a signal from anywhere including an external control system; [39, 56, 63, 76, 81, 99]). 
If it is deemed that the controller of Fujiwara is not capable of receiving control signals from an external control system, then Ping teaches the analogous art of a transport apparatus with a robotic arm that transports the container or the rack between a first sample analysis apparatus and a second sample analysis apparatus (Ping; #700, [50, 111, 129, 137], Figs. 1, 3, 20) and a controller that controls the motion of the robotic arm (Ping; [17, 20, 48, 53, 112, 116, 117] Fig. 2D), and the controller receives a signal from an external control system, and controls the motion of the robotic arm based on the signal received from the external control system (Although functional, Ping teaches a host computer as an external control; [116] Figs. 2D).  It would have been obvious to one of ordinary skill in the art to have modified the controller for controlling the robotic transfer of Fujiwara to be able to be controlled by an external controller as in Ping because Ping teaches that using an external controller provides the advantage of enabling multiple systems to be controlled from one computer such that the entire process and results can be controlled and reported to a single computer (Ping; [116]).
Response to Arguments
Applicant’s arguments towards the prior art, filed on 10/14/21, have been considered but are moot because the arguments are towards the amended claims and not the current grounds of rejection.  However, because the examiner is using the same prior art for the rejection, the examiner will address applicants arguments in order to advance prosecution.
Applicant's argue on page 13 of their remarks that Boucard fails to teach that arm 206 removes the tray from a discharge part of the sequencer and that the arm 208 grips the tray and places the tray in a supply part of a second sequencer, let alone any discharge part and supply part that are at different heights.  The examiner respectfully disagrees. The examiner notes that the rack, and the supply part/second sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the second arm/hand beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Additionally, because the discharge part and supply part are not part of the claimed invention, their height position does not further define the transporting apparatus structure beyond that of a capability.  In this instance, Boucard teaches that robotic arms 206 and 208 are capable of each moving to different heights, where the arms/hands can remove and supply racks to different heights; Figs. 2-4. The examiner notes that the heights would depend on the configuration of the analysis apparatuses in the workspace, which could be configured in any manner.  Further, Boucard teaches instruments in figure 1 at various different heights where the robotic arms are used to insert and remove the rack 104 from all of the various instruments including 106, 108, 110, 114, 116, PCR instruments, and workstations where these instruments in figure 1 have different heights; [32].  Additionally, Boucard teaches inserting and removing racks 104 at different heights in figures 30-31.  Further, because the racks are being inserted and removed at different heights in Figures 30-31, then at least one of those positions would be different in height from that of sequencer 114; Fig. 24.  Further, Boucard teaches in [32] that depending on the analysis required, that the robot arms can remove and supply rack 104 into multiple analyzers including a DNA sequencer, a PCR instrument, or other workstations, where the removal of the rack from one of these apparatuses and then the subsequent supply of the rack to the next apparatus would satisfy the claim limitations.
Applicant's argue on page 14 of their remarks that Kouno fails to disclose a sample apparatus, and fails to teach that robot 10A grips a rack from a discharge part of the first sample analysis apparatus and that robot 10B grips the rack and places the rack in a supply part of a second sequencer, much less that any discharge part and supply part are at different heights.  The examiner respectfully disagrees.  The examiner notes that the rack, and the supply part/second sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the second arm/hand beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. Additionally, because the discharge part and supply part are not part of the claimed invention, their height position does not further define the transporting apparatus structure beyond that of a capability.  In this instance, Kouno teaches that robotic arms 10A and 10B that each grip and place/remove objects and move to different heights and positions, and are capable of gripping racks and moving them to different heights; Figs. 1-4. The examiner notes that the heights would depend on the configuration of the workstation surface in the workspace, which could be configured in any manner.
Applicant's argue on page 15 of their remarks that Fujiwara does not disclose that robot RB1 grips a rack from a discharge part of a first analysis apparatus and that robot RB2 grips the rack and places the rack in a supply part of a second analysis apparatus, or that the discharge and supply part are at different heights. The examiner respectfully disagrees.  The examiner notes that the rack, and the supply part/second sample analysis apparatus are not positively recited as part of the transport apparatus, and are thus not part of the claimed invention. Therefore, the configuration of what/where the robot grips/removes is a matter of function and intended use, not further defining the second arm/hand beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Additionally, because the discharge part and supply part are not part of the claimed invention, their height position does not further define the transporting apparatus structure beyond that of a capability. In this instance, Fujiwara teaches that the rack is removed, by robot RB1, from discharge part which is the portion of lane 461/RL1 of the first analyzer GM1 in which the rack is removed from, and that the rack is then supplied, by robot RB2, to a supply part which is the portion of the dispensing lane 462/RL2 of the second analyzer GM2 in which the rack is placed; [27-29] Figs. 1-3, 5, 6, 7-8.  Fujiwara teaches that the robots move their hand to different heights [54], that the height/position can move based on position sensor feedback [56], and lifts and lowers the racks [54, 61, 81, 83]. The examiner notes that the heights would depend on the configuration of the analysis apparatuses in the workspace, which could be configured in any manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798